                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TENNESSEE
                                AT GREENEVILLE


UNITED STATES OF AMERICA                           )
                                                   )
v.                                                 )       No. 2:01-CR-030
                                                   )
REGINALD RICE                                      )

                                         ORDER

       This criminal case is before the Court on the defendant’s pro motion for early

termination of supervised release. [Doc. 120]. In December 2001, the Honorable Thomas

G. Hull sentenced the defendant to a term of imprisonment of 262 months, to be followed

by six years of supervised release, for a cocaine base offense. The defendant was released

from Bureau of Prisons custody on October 31, 2019, and thus has completed less than 19

months of his 72-month supervision term.

       The Court has considered the pertinent 18 U.S.C. § 3553(a) factors as directed by

18 U.S.C. § 3583(e).       The Court has also familiarized itself with the defendant’s

Presentence Investigation Report and his Bureau of Prisons SENTRY Report.

        It is the general practice of this Court not to consider motions for early termination

until at least one half of the supervision term has been completed. The Court will adhere

to that practice in this case, particularly in light of the defendant’s criminal history and the

disciplinary sanction he received for use of marijuana while in Bureau of Prisons custody.

       The Court concludes that terminating the defendant’s supervised release at this time

would create unwarranted sentencing disparity and would not ensure adequate deterrence




Case 2:01-cr-00030-RLJ Document 121 Filed 05/06/21 Page 1 of 2 PageID #: 209
to this offender or to others. See 18 U.S.C. § 3553(a)(2)(B), (6). While the Court is

impressed with the post-incarceration accomplishments cited in the defendant’s motion,

that motion [doc. 120] must nonetheless be DENIED WITH LEAVE TO RENEW upon

completion of one half of the supervision term.

             IT IS SO ORDERED.

                                                    ENTER:



                                                            s/ Leon Jordan
                                                      United States District Judge




                                            2

Case 2:01-cr-00030-RLJ Document 121 Filed 05/06/21 Page 2 of 2 PageID #: 210
